Citation Nr: 1513134	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  13-07 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for a left ear hearing loss disability.

3.  Entitlement to service connection for bilateral pes planus.

4.  Entitlement to service connection for hand tremors.

5.  Entitlement to service connection for Gulf War Illness, to include muscle fatigue, sneezing, joint pain, body aches, dizziness, and shortness of breath.

6.  Entitlement to a disability rating in excess of 70 percent for organic mental syndrome with posttraumatic stress disorder (PTSD).

7.  Entitlement to a disability rating in excess of 20 percent for a lumbar spine disability prior to March 8, 2012, and in excess of 40 percent thereafter.

8.  Entitlement to a disability rating in excess of 10 percent for residuals of a traumatic brain injury (TBI), to include headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to July 1992.  

Effective November 2007, the Veteran is in receipt of a total disability evaluation based on individual unemployability (TDIU).

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2009 and January 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

During the course of the appeal, in February 2013, the RO granted a 70 percent rating for organic mental syndrome with PTSD from November 25, 2007 [the date of the Veteran's claim for an increased rating].  This rating also granted an increased 40 percent rating for the Veteran's lumbar spine disability from March 8, 2012.  However, notwithstanding that the Veteran has a total rating, because higher ratings are available for these disabilities, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims for higher ratings remain viable on appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2013 the Veteran testified during a Board hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issues of entitlement to increased ratings for organic mental syndrome with PTSD, a lumbar spine disability, and residuals of a TBI with headaches are addressed in the REMAND portion of the decision below are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against a relationship between the Veteran's service and his sleep apnea.

2.  The preponderance of the evidence is against finding that the Veteran has a left ear hearing loss disability as defined by VA regulations.

3.  The preponderance of the evidence weighs against a relationship between the Veteran's pre-existing pes planus and his service.

4.  The Veteran's hand tremors are due to medication prescribed for a service-connected disability.

5.  The preponderance of the evidence is against a finding that the Veteran has Gulf War Illness, to include muscle fatigue, sneezing, joint pain, body aches, dizziness, and shortness of breath, due to any incident of his military service, to include service in Southwest Asia.


CONCLUSIONS OF LAW

1.  The Veteran's obstructive sleep apnea (OSA) was not incurred in or aggravated by his military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for a left ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

3.  The criteria for service connection for pes planus are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  The criteria for entitlement to service connection for hand tremors, to include as secondary other service connected disability, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2014).

5.  A disorder manifested by muscle fatigue, sneezing, joint pain, body aches, dizziness, or shortness of breath was not incurred in or aggravated by active service and is not presumed due to an undiagnosed illness as a result of service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. §§ 1110, 1117, 1131, 5017 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board applies statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").	

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

December 2007, June 2009, and May2009 letters notified the Veteran of the elements of service connection and that he needed to provide, or request VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disabilities for which he sought a higher disability rating.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), overruled in part sub. nom. Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).  These letters also notified the Veteran of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his rating claims and informed the Veteran how VA rates a disability and determines an effective date.  The duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims.  The claims file contains service treatment records (STRs) and post-service medical treatment records.  The Veteran had VA compensation examinations specifically to consider his hearing loss and undiagnosed illness claims that are adequate for adjudication.  Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  The resulting opinions are supported by full explanatory rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board notes that the Veteran has not been scheduled for or provided with a VA examination for the claims of entitlement to service connection for sleep apnea and pes planus.  However, as will also be discussed in more detail below, an examination or opinion is not necessary due to a lack of credible lay or medical evidence of any such disability or aggravation of such disability in service or for decades thereafter.  In essence, there is no credible lay or medical evidence of symptoms continuing since service, nor is there an indication that links the claimed sleep apnea and pes planus to the Veteran's military service.  Therefore, VA examinations are not warranted for these claims.

The Veteran has not alleged any prejudice in the examinations, nor has he asked for any records to be obtained that have not been requested. 

The Veteran had a VA Videoconference Hearing in July 2013 before the undersigned Veterans Law Judge (VLJ).  During the hearing, the VLJ engaged in an appropriate discussion with the Veteran on the issues, including the evidence needed to substantiate his claims.  Notably, the Veteran's accredited representative specifically waived any notice requirements as outlined in Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Board finds the due process requirements of 38 C.F.R. 
§ 3.103(c) have been satisfied.  Id. at 496-97.  The Veteran has not alleged any prejudicial deficiencies in the conduct of the hearing.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Service Connection-Law and Regulations

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

A three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a) -benefit from a somewhat more relaxed evidentiary standard.  See Walker, 708 F.3d at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1338.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met.  Id. at 1338-39.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Generally, the Board first determines whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet.App. 303 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); 

(2) the layperson is reporting a contemporaneous medical diagnosis, or; 

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

As to credibility, VA adjudicators may consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet.App. 498 (1995); Madden v. Brown, 125 F. 3d 1447 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  
38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Sleep Apnea

The Veteran's service treatment records are negative for any signs, symptoms, or diagnoses of sleep apnea.  The Veteran's April 1992 service separation examination report reflects that his nose, sinuses, lungs and chest were normal.  The Veteran noted on an accompanying Report of Medical History that he did not experience frequent trouble sleeping.

On VA general compensation and pension examination in October 1992, the Veteran reported that he could not sleep; he experienced flashbacks.

A VA treatment record from September 2000 indicates that the Veteran could have sleep apnea.

In December 2005, the Veteran told a VA treatment provider that he had suffered from apneic episodes.

The Veteran underwent a sleep study at a private facility in January 2006.  He received a diagnosis of severe obstructive sleep apnea.  The Veteran was strongly advised to lose significant weight.

A VA treatment record from July 2008 lists obstructive sleep apnea as a current diagnosis.  The Veteran was encouraged to continue CPAP use.

As noted, the January 2006 diagnosis of obstructive sleep apnea satisfies the first element of Shedden.  However, the second and third elements of Shedden have not been satisfied.  In regard to the second element, the STRs do not show complaints, findings, or diagnoses regarding sleep apnea.  The Veteran himself indicated on a Report of Medical History completed at the end of his active duty that he did not have trouble sleeping.  Although the Veteran now claims to have had trouble sleeping while in service, his reports are inconsistent, and thus, not credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  Although the Veteran complained of trouble sleeping during a VA examination in October 1992, this complaint was apparently made in connection with psychiatric flashbacks-not sleep apnea.  In any case, this complaint was made after the Veteran left active duty and is not tantamount to an active-duty diagnosis of sleep apnea. 

Concerning the third Shedden element, the "nexus" requirement, as noted above, the Board has found the Veteran's report of experiencing actual sleep apnea during service to not be credible.  Further, no medical provider has offered a nexus opinion, based on review of the record and supported by a rationale, which indicates that the Veteran's obstructive sleep apnea is related to his service.  Thus, for the reasons discussed above, the "nexus" requirement has not been met. 

In addition to the medical evidence, the Board has considered the Veteran's contention that he has obstructive sleep apnea related to service.  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions, such as concerning a form of cancer.  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (discussing this axiom in a claim for rheumatic fever); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

The appellant does not have or claim to have any specialized knowledge in the field of medicine. The Board therefore finds that the etiology of his current sleep disorder is beyond his competence.  Moreover, the question of etiology of this condition is complex in nature.  Therefore, to the extent he has asserted that he has a sleep disorder related to service, the Board finds such assertions to be of little probative value, as the Veteran is not competent to opine on this complex medical question.

For all the foregoing reasons, the claim for service connection for obstructive sleep apnea is denied.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Hearing Loss, Left Ear

On service audiological examination in October 1990, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
10
5
0
5
15

On service audiological examination in August 1991, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
15
15
0
10
20

On service audiological examination in March 1992, pure tone thresholds, in decibels, were as follows:




HERTZ

500
1000
2000
3000
4000
LEFT
5
5
-5
5
15

The Veteran's April 1992 service separation examination report reflects that pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
5
5
-5
5
15

The Veteran noted on an accompanying Report of Medical History that he did not experience hearing loss.

On VA general compensation and pension examination in October 1992, the Veteran's hearing was deemed to be normal.  The report indicates that the onset of the Veteran's claimed hearing loss was one year ago.  The Veteran stated that he was exposed to excessive noise while in the service without hearing protection.  pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
15
10
5
5
15

The speech recognition score was 96 percent for the left ear.  

The Veteran underwent VA audiological examination in November 2001.  

In October2002, service connection for a bilateral hearing loss disability was denied.  The Veteran had failed to report to a requested VA examination.

On VA compensation and pension examination in March 2012, the Veteran's hearing was deemed to be normal.  Pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
20
15
10
20
25

The examiner indicated that the use of the speech discrimination score was not appropriate for the Veteran because of language difficulties, cognitive problems, or inconsistent speech discrimination scores.  The examiner opined that the hearing loss was at least as likely as not caused by noise exposure in military service as the Veteran entered service with normal hearing, had a noise notch with high frequency hearing loss in the right ear two weeks later, and still had that hearing loss at separation.

On VA compensation and pension examination in January 2013, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
20
10
5
15
10

The speech discrimination score was 96 percent for the left ear.  The examiner indicated that the Veteran's hearing for his left ear was normal.

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2014).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley, supra.  

Concerning the Veteran's claimed left ear hearing loss disability, the Board notes that none of the pure tone thresholds of record meet the numerical standards enumerated by 38 C.F.R. § 3.385 (2014).  As such, the Veteran does not have a left ear hearing loss disability for VA benefit purposes.  Without a diagnosis of a current hearing loss disability of the left ear that meets the standards of 38 C.F.R. § 3.385, service connection cannot be granted for a left ear hearing loss disability.  

The Veteran is competent to report difficulty hearing.  However, he is not competent to state that his pure tone thresholds or speech recognition scores arise to levels sufficient to warrant a disability for VA purposes.  Accordingly, the Board has placed greater probative value on the contemporaneous medical evidence that does not support a finding of a left ear hearing loss disability for VA purposes.  

The evidence against the claim is more probative than the evidence in favor of the claim.  Therefore, the Veteran's claim for service connection for a left ear hearing loss disorder must be denied and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



Pes Planus

The Veteran's September 1990 service entry examination report reflects that he had mild pes planus.

The Veteran's April 1992 service separation examination report reflects that the Veteran's feet were normal.  The Veteran noted on an accompanying Report of Medical History that he did not experience foot trouble.

On VA general compensation and pension examination in October 1992, the examiner observed bilateral pes planus.  Inversion, eversion, dorsal flexion, and plantar flexion were all deemed normal.  The examiner observed no callouses.

In February 1999, the Veteran was treated at a VA treatment center for bilateral foot pain.  The assessment was tendonitis of the peroneals.

A VA treatment record from February 2001 reflects treatment for bilateral pes planus.  It was noted that the Veteran experienced foot pain but walked with a normal gait.  The Veteran was fitted for an arch support.  On follow-up in April 2001, the Veteran reported that the arch support really helped him.

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2014).  Where there is "clear and unmistakable" evidence that the injury or disease claimed pre-existed service and was not aggravated during service, the presumption of soundness does not attach.  Id.  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

With regard to the Veteran's pes planus, this disability was clearly noted on his September 1990 entrance examination.  A pre-existing disorder need not be symptomatic at entry, only noted by the examiner.  See Verdon v. Brown, 8 Vet. App. 529, 534-535 (1996).  The presumption of soundness with regard to pes planus does not apply.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  Nonetheless, the remaining question is whether the pre-existing pes planus was aggravated during, or as a result of, service.

Aggravation is presumed under 38 U.S.C.A. § 1153 where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

The Veteran's pes planus did not increase in severity during, or as a result of, service.  None of the treatment records include comments reflecting an increase in severity of pes planus.  Most significantly, during the April 1992 separation examination, the Veteran's feet were noted to be normal.  Hence, the medical evidence does not support a finding that the Veteran's pes planus increased in severity during service and the presumption of aggravation does not apply.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

As indicated, post service, the Veteran has been diagnosed with pes planus, however, the weight of the evidence establish that there is no nexus between the disability and the Veteran's service.  No medical provider has offered a nexus opinion, based on review of the record and supported by a rationale, which indicates that the Veteran's pes planus is related in any way to his service.

A layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals, such as foot pain.  See 38 C.F.R. 
§ 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Although the Veteran is competent to state that the Veteran experiences foot pain, the Board finds that the Veteran's statements concerning a continuity of symptomatology are not credible.  Specifically concerning the Veteran's assertions of a continuity of symptomatology, the Veteran himself indicated on a Report of Medical History completed at the end of his active service in April 1992 that he did not experience foot trouble.  The Veteran's statements alleging a continuity of symptomatology since his active service lack credibility.

For all the foregoing reasons, the claim for service connection for pes planus is denied.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Hand Tremors

The Veteran's April 1992 service separation examination report reflects that the Veteran was neurologically normal.  His upper extremities were normal.  The Veteran noted on an accompanying Report of Medical History that he did not experience neuritis or paralysis.

A VA treatment record from January 1993 reflects that the Veteran was neurologically stable.

In December 1998, the Veteran indicated to a VA examiner that he did not experience tremors.

A VA treatment record from March 2012 contains a notation of intention tremors.

During a March 2012 VA compensation and pension examination for traumatic brain injury, the examiner observed the Veteran's hand tremors.  There was no rigidity, and muscle strength was normal.  The examiner found that the tremors had not been mentioned prior to 2011.  A neurology note from May 2010 made no observation of tremors, and neurological examination conducted in August 2009 for traumatic brain injury did not record or mention any history of tremors.  The examiner concluded that the tremors had been an issue only in the recent past, and it was not likely that the tremors were related to the TBI.  The examiner also noted that the Veteran is on severe psychiatric medications, and tremors are known to be a side effect of those medications.

A VA neurology record from April 2012 contains the Veteran's self-report of a history of tremors from 1992.  The examiner observed a mild resting bilateral tremor in the Veteran's hands.  The examiner indicated that the tremor appeared most consistent with medication-related tremor; the Veteran was on multiple psychiatric medications associated with such a tremor.  The Veteran was advised to discuss the issue with his psychiatrist regarding the possibility of lowering dosages of his medications in order to address this issue.

A disability that is proximately due to or the result of a service connected disease or injury shall be service connected.  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a non-service connected disability, which is aggravated by a service-connected disability.  In such an instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran has a current diagnosis of intention tremors.  VA treatment providers have indicated that his intention tremors are due to his psychiatric medications.  See March 2012 VA compensation and pension examination report, VA treatment record from April 2012.  No other medical evidence contradicts these opinions.  Service connection has previously been granted for organic mental syndrome with PTSD.  Service connection for hand tremors is granted.

Gulf War Undiagnosed Disability Claimed as Muscle Fatigue, Sneezing, Joint Pain, Body Aches, Dizziness and Shortness of Breath

The Veteran filed a claim for service connection for "Gulf War Illness" in December 2007.  Later, he specified that he sought service connection for a Gulf War undiagnosed disability to include muscle fatigue, sneezing, joint pain, body aches, dizziness, and shortness of breath.

Service-connected disability compensation may be paid to (1) a claimant who is "a Persian Gulf veteran"; (2) "who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of [38 C.F.R. § 3.317 ]'; (3) which "became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016"; and (4) that such symptomatology "by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving the skin, muscle or joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, and gastrointestinal signs or symptoms.  38 C.F.R. § 3.317(a), (b); 76 Fed. Reg. 81834 (Dec. 29, 2011).

 For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) The following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Functional gastrointestinal disorder; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) Any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i); 76 Fed. Reg. 41696 (July 15, 2011) (later codified at 38 C.F.R. § 3.317(a)(2)(i)(B)(3) ).  The Veteran's DD Form 214 shows that his awards include the Southwest Asia Service Medal with two bronze stars and Kuwait Liberation medal.  Therefore, he is shown to meet the criteria for a Persian Gulf veteran.  38 C.F.R. § 3.317(e).

The Veteran's April 1992 service separation examination report reflects that his musculoskeletal system, head, lungs, and chest were normal. The Veteran noted on an accompanying Report of Medical History that he did not experience swollen or painful joints, dizziness or fainting spells, shortness of breath, chest pain, sinusitis, or hay fever.  

On VA general compensation and pension examination in October 1992, the Veteran reported that he could not sleep.  The Veteran denied having any pulmonary complaints.  The examiner found no history of seizures, concussions, memory loss, or paralysis.

During a VA general compensation and pension examination in February 1999, the Veteran complained of shortness of breath and shooting pains in his legs, wrists, shoulders, and fingers.  The examiner noted that the Veteran had diabetes.

A July 2000 VA treatment record contains the Veteran's complaints of soreness in his knees and feet whenever he tried to bend.  The examiner found no erythema or limitation of motion of any joint.

In September 2000, the Veteran complained of shortness of breath to a VA treatment provider.  The examiner indicated that the episodes could be related to stress or could be because of coronary artery disease.

In December 2007, a VA treatment provider recorded the Veteran's complaints of intermittent shortness of the breath and muscle fatigue.  The Veteran also stated that he had suffered from disequilibrium for about 15 years.

The Veteran underwent Persian Gulf Registry examination in February2008.  The Veteran reported exposure to jet fumes and secondhand smoke.  He reported chest pains, joint pains, vertigo, weakness, shortness of breath, and syncope.  The examiner opined that the Veteran's reported symptoms were diffusely positive, and the Veteran was encouraged to follow up with his primary care physician.

In February 2008, the Veteran said that he was exposed to jet fuel, solvents, paints, and rust while on active duty.

In March 2012, the Veteran was given a VA Gulf War compensation and pension examination.  The examiner observed tremors but no joint swelling or tenderness.  The Veteran's heart and lung sounds were normal.  The examiner noted that there were no previous complaints of tremors in the claims file.  The examiner found that tremors were first mentioned in a primary care note dated in February 2012; he was seen by neurology and received a diagnosis of intention tremor.  The examiner specified that intention tremor is not an undiagnosed illness or medically unexplained illness of unknown etiology.  The examiner found that the Veteran did not have arthritis.  He had sleep apnea.  The examiner concluded that the Veteran did not have a disability pattern related to hand tremors, aches, joint pain, fatigue, pain in the lower extremities, muscle pain, trouble breathing, dizziness, or sneezing.

The Veteran asserts service connection is warranted under the presumptions pertaining to an undiagnosed illness.  As reviewed above, while the Veteran's complaints of muscle fatigue, joint pain, body aches, sneezing, dizziness, and shortness of breath are not supportive of a diagnosis, there is no indication that there is a disability that cannot be diagnosed or that the Veteran has any medically unexplained chronic multisymptom illness.  

The March 2012 VA Gulf War examiner's opinion is highly probative - concluding  that the Veteran does not have a disability pattern related to those claimed symptoms.  Therefore, service connection is not warranted under the presumptive provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317. 

With regard to direct service connection, the Veteran's service treatment records did not contain any complaints of joint pain, muscle fatigue, body aches, sneezing, dizziness, or shortness of breath.  The Veteran's April 1992 service separation examination report reflects that his musculoskeletal system, head, lungs, and chest were normal.  Additionally, after review of the Veteran's claims file and medical history and a thorough examination of the Veteran, the March 2012 VA examiner determined that the Veteran did not have a disability pattern related to muscle aches, joint pain, fatigue, pain in the lower extremities, muscle pain, trouble breathing, dizziness, or sneezing.  The March 2012 VA examiner considered the Veteran's reported symptoms, history, and medical records.  

The examiner had the medical training and expertise necessary to offer the given opinion.  The March 2012 VA examiner's report is the most probative evidence of record regarding the Veteran's claim.  Indeed, no medical professional of record has indicated the presence of a connection between the Veteran's complaints of muscle aches, joint pain, fatigue, pain in the lower extremities, muscle pain, trouble breathing, dizziness, or sneezing.  Therefore, as the Veteran failed to meet all three Shedden elements, direct service connection is not warranted.

The Veteran contends that his claimed symptoms were due to his active duty service.  As noted, laypersons are generally not capable of opining on matters requiring medical knowledge and the Veteran is not competent to provide evidence as to complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, his opinion is not competent with regard to an assessment as to etiology for his of muscle aches, joint pain, fatigue, pain in the lower extremities, muscle pain, trouble breathing, dizziness, or sneezing.  



As the VA examiner's March 2012 opinion is based upon an evaluation of the Veteran and review of the claims folder, it is entitled to the most weight regarding the Veteran's muscle aches, joint pain, fatigue, pain in the lower extremities, muscle pain, trouble breathing, dizziness, or sneezing.  The opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).

Most critically, the Veteran's essential contention of a nexus between his service and his current symptoms have been fully investigated as mandated by the Court's decision in Jandreau.  The Board finds the evidence against the claim to be more probative than the evidence in favor of the claim. Therefore, the Veteran's claim for service connection must be denied.


ORDER

Service connection for sleep apnea is denied.

Service connection for a left ear hearing loss disability is denied.

Service connection for bilateral pes planus is denied.

Service connection for hand tremors is granted as secondary to service-connected organic mental syndrome with PTSD.

Service connection for Gulf War Illness, to include muscle fatigue, sneezing, joint pain, body aches, dizziness, and shortness of breath, is denied.


REMAND

Remand is required to obtain outstanding VA treatment records and to afford the Veteran new VA examinations to evaluate his service-connected organic mental syndrome with PTSD, lumbar spine disability, and residuals of a TBI with headaches.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his organic mental syndrome with PTSD, lumbar spine disability, and residuals of a TBI with headaches.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder.  

A specific request should be made for records from the New York VA Medical Center (VAMC), dated from since June 2013.

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  After all available records have been associated with the claims file/e-folder, arrange for the Veteran to undergo VA psychiatric examination to evaluate his service-connected organic mental syndrome with PTSD.  In conjunction with the examination, the claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of any of the following symptoms with respect to the service-connected organic mental syndrome with PTSD:  memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations.  The examiner should specifically address the level of social and occupational impairment attributable to the Veteran's organic mental syndrome with PTSD.  The examiner should provide a multi-axial diagnosis, including assignment of a GAF scale score that represents the level of impairment due to the Veteran's organic mental syndrome with PTSD, and an explanation of what the score means.  

The examiner should comment as to whether it is possible to distinguish the symptoms and effects of the service-connected organic mental syndrome with PTSD, from those attributable to any other diagnosed psychiatric disability.  If it is not medically possible to do so, the examiner should clearly so state, indicating that the above-noted findings are indicative of the Veteran's overall impairment associated with his service-connected psychiatric disability.

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

3.  After all available records have been associated with the claims file/e-folder, arrange for the Veteran to undergo VA examination to evaluate his service-degenerative joint and disc disease, lumbosacral spine.  In conjunction with the examination, the claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Any and all tests and evaluations deemed necessary must be performed (to include range of motion testing), and the clinical findings must be reported in detail.  The examiner must elicit a complete history of the Veteran's symptomatology and problems, to include any neurologic abnormalities associated with his low back disability,  including, but not limited to, bowel or bladder impairment.  The examiner must note that, in addition to the examination findings, the Veteran's self-reported history has been considered.

The examiner must specifically assess the severity of the Veteran's low back disorder, including the current ranges of motion, along with any objective evidence of pain.  If motion is specifically limited by pain due to the service-connected disorder, the examiner must specify at what degree such pain is noted to begin for all ranges of motion tested.  The extent of any incoordination, weakened movement and excess fatigability on use must be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use must be assessed in terms of additional degrees of limitation of motion.  The examiner must also specify if ankylosis is present.  A complete rationale for all opinions expressed must be included in the examination report.

The clinician must specifically describe the effects of the Veteran's disability on his occupational functioning and activities of daily living.

4.  After all available records have been associated with the claims file/e-folder, arrange for the Veteran to undergo VA examination to evaluate his service-degenerative residuals of a traumatic brain injury, to include headaches.  In conjunction with the examination, the claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

Such residuals may include, but are not limited to memory, attention, concentration, executive functions.  Where there are complaints of loss of memory, attention, concentration, or executive functions, the examiner must state whether they are confirmed by objective evidence on testing.  If there is objective evidence on testing, the examiner must state the degree of functional impairment, e.g., mild, moderate, or severe.  

If impaired judgment is present, the examiner must state whether it is:

(a) mildly impaired such that when faced with complex or unfamiliar decisions, the Veteran is occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision; or

(b) moderately impaired in making complex or unfamiliar decisions, when he is usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although he has little difficulty with simple decisions; or

(c) moderately severely impaired when faced with routine and familiar decisions, he is occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision; or

(d) severely impaired when faced with routine and familiar decisions, he is usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. 

If the Veteran complains of difficulty with social interaction, the examiner must state whether it is occasionally inappropriate, frequently inappropriate, or inappropriate most or all of the time. 

If the Veteran reports difficulty with orientation, the examiner must state whether the Veteran is always oriented to person, time, place, and situation; whether he is occasionally disoriented to one of those four aspects; whether he is occasionally disoriented to two of the four aspects; whether he is often disoriented to one aspect of orientation; whether he is often disoriented to two or more of the four aspects  of orientation; or whether he is consistently disoriented to two or more of the four aspects. 

The examiner must also report whether the Veteran's motor activity is normal or if not, whether it is normal most of the time, but mildly slowed at times due to apraxia; whether it is mildly decreased or with moderate slowing due to apraxia; whether it is moderately or severely decreased due to apraxia. 

In addition, the examiner must comment on the Veteran's visual spatial orientation:  whether it is normal; whether it is mildly impaired, such that he occasionally gets lost in unfamiliar surroundings or has difficulty reading maps or following directions but is able to use assistive devices such as GPS; whether the Veteran's visual spatial orientation is moderately impaired, such that he usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance; and has difficulty using assistive devices such as GPS; whether the Veteran's visual spatial orientation is moderately severely impaired, such that he gets lost even in familiar surroundings and is unable to use assistive devices such as GPS; whether the Veteran's visual spatial orientation causes him to be severely impaired, such that he is unable to touch or name his own body parts, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment. 

If there are only subjective symptoms present, the examiner must state whether or not they interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  There may be three or more subjective symptoms that mildly interfere, such as intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, or hypersensitivity to light.  There may be three or more subjective symptoms that moderately interfere, such as marked fatigability, blurred or double vision, headaches requiring rest periods during most days. 

If neurobehavioral effects are present, the examiner must state whether or not they interfere with workplace interaction or social interaction.  The examiner must identify the neurobehavioral effects present, such as irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, and the examiner must state whether or not they occasionally interfere, frequently interfere, or interfere to the extent that they preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others. 

The VA examiner must also state whether or not the Veteran is able to communicate by and comprehend spoken and written language.  If he is not, the examiner must state whether his communication is occasionally impaired; more than occasionally but less than half of the time; impaired at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time; or complete inability to communicate. 

5.  Thereafter, readjudicate the claims on appeal.  If the benefits sought are not fully granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), and allow the appropriate response time before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


